Citation Nr: 0807965	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as being secondary to diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus.

3.  Entitlement to an increased evaluation for postoperative 
residuals of an umbilical hernia, currently evaluated as 
40 percent disabling. 

4.  Entitlement to an increased evaluation for excision of a 
lipoma of the right lumbar region, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and February 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The July 2002 rating decision denied an 
increased rating for the service-connected postoperative 
residuals of an umbilical hernia, rated at 20 percent 
disabling; and denied an increased (compensable) rating for 
the service-connected excision lipoma right lumbar region.  
The February 2004 rating decision granted, inter alia, 
service connection for diabetes mellitus and assigned an 
initial 20 percent rating; and denied service connection for 
hypertension.

In November 2005, the Board reopened the claim for service 
connection for hypertension and remanded that claim and the 
other claims on appeal for additional development and 
adjudicative action.  While the case was in remand status, 
the RO awarded a 40 percent evaluation for postoperative 
residuals of an umbilical hernia and awarded a 10 percent 
evaluation for excision of a lipoma of the right lumbar 
region.  The case has been returned to the Board for further 
appellate review. 

As noted previously when the case was before the Board, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 
2005. 

In a January 2008 informal hearing presentation, the veteran 
raised the issue of his vision worsening, which he felt was 
due to the service-connected diabetes mellitus.  The Board 
finds that such constitutes an informal claim for service 
connection for diabetic retinopathy and refers this issue to 
the RO for consideration.

The issue of entitlement to an increased evaluation for 
excision of a lipoma of the right lumbar region is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown in service, manifested to a 
compensable degree within one year following discharge from 
service, and is not caused or aggravated by service-connected 
diabetes mellitus.

2.  Diabetes mellitus is not manifested by regulation of 
activities.

3.  Postoperative residuals of an umbilical hernia is not 
productive of severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

3.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of an umbilical hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§4.114, Diagnostic Code 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

As to the claim for service connection for hypertension, in a 
May 2002 letter, which was sent prior to initial 
consideration of the claim, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not provide the veteran with the 
evidence necessary to substantiate a claim for secondary 
service connection nor did it inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by these 
deficiencies.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

One, it is clear from the veteran's statements that he is 
aware that in order to substantiate a claim for secondary 
service connection, he must show that a service-connected 
disability is causing or aggravating a non-service-connected 
disability.  Specifically, the veteran has asserted that 
hypertension is being aggravated by the service-connected 
diabetes mellitus.  This allegation shows that he has actual 
knowledge of the evidence needed to substantiate a claim for 
secondary service connection.  This is why the Board finds 
that the veteran has not been prejudiced by VA's failure to 
inform him of the evidence necessary to substantiate a 
secondary service connection claim in the May 2002 letter.  
As to the information regarding assigning a disability 
evaluation and effective date, no new disorder is being 
service connected in this decision, and thus neither an 
evaluation nor effective date are being assigned.  
Nevertheless, the veteran received notification of how 
disability evaluations and effective dates are assigned in an 
August 2006 letter.  The claim was subsequently readjudicated 
in an August 2007 supplemental statement of the case.

The veteran's claim for an increased rating for diabetes 
mellitus is a downstream issue from his claim for service 
connection.  For example, he applied for service connection 
for diabetes mellitus in July 2001 and received a May 2002 
VCAA letter that informed him of the evidence necessary to 
substantiate the claim, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  In the February 2004 rating decision on appeal, 
VA awarded service connection and assigned a 20 percent 
evaluation.  The veteran filed a notice of disagreement 
arguing he warranted an evaluation in excess of 20 percent.  
In this type of circumstance, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  VA issued a statement of the case addressing the 
increased-rating claim in February 2004.

The claim for increase for postoperative residuals of an 
umbilical hernia is not a downstream issue.  Under this 
circumstance, section § 5103(a) requires that the Secretary 
(1) notify the claimant that to substantiate a claim the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent a notification letter in 
May 2002, which informed him he could submit evidence showing 
that his service-connected disability had worsened.  This 
letter was wholly insufficient based upon the holding in the 
Vazquez-Flores decision.  Nevertheless, the Board finds that 
the veteran has not been prejudiced by this for multiple 
reasons.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Diagnostic Code applicable to his service-
connected disability is Diagnostic Code 7339.  The veteran 
was provided the criteria needed for the 40 and 100 percent 
evaluations in the February 2004 statement of the case.  His 
claim was readjudicated in August 2007, at which point, the 
RO awarded a 40 percent evaluation.  This would establish 
that the failure of the RO to inform the veteran of the 
specific requirements involving a claim for increase did not 
affect the essential fairness of the adjudication, since the 
veteran was awarded a higher evaluation.  

Additionally, based upon the facts in this case, an 
evaluation in excess of 40 percent could not be awarded.  No 
medical professional has described the veteran's hernia as 
being massive with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable 
(requirements for the 100 percent evaluation, see 38 C.F.R. 
§ 4.114, Diagnostic Code 7339), nor has the veteran made any 
such assertions.  In the October 2006 VA examination report, 
the examiner made a specific finding that the veteran's 
hernia did not meet the criteria for the 100 percent 
evaluation.  For these reasons, the Board finds the veteran 
cannot be prejudiced by the RO's failure to inform him of the 
specific evidence needed to establish a higher evaluation for 
the service-connected postoperative residuals of an umbilical 
hernia.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided 
examinations in connection with the claim for service 
connection and the claims for increase.  VA has obtained 
private medical records identified by the veteran, and the 
veteran has submitted private medical records.  Copies of the 
VA examination reports are also in the claims file.  The 
veteran has argued that the RO had failed to comply with the 
Board's November 2005 remand, which had requested that the 
veteran be examined by "appropriate specialists."  The 
veteran was examined by one physician, and the veteran argues 
that he should have been examined by an endocrinologist, a 
cardiologist, and a gastroenterologist.  He noted that the VA 
physician who conducted the October 2006 VA examination did 
not indicate her specialty.  

The Board disagrees with the veteran's assertion.  It is 
clear that the VA examiner is a medical doctor, which the 
Board finds is sufficient to constitute an "appropriate 
specialist," particularly when her clinical findings and 
medical opinions appear to be based on the medical evidence 
of record, her own clinical findings, and medical principles.  
The veteran attacked one of her opinions stating that the 
examiner did not conduct certain tests to provide an opinion 
on a particular medical issue.  Again, the clinical findings 
in the medical record speak for themselves-the physician 
clearly reviewed the veteran's record, including past medical 
examinations and testing and reported the clinical findings 
in these past medical records, she personally examined the 
veteran, and she answered the questions that were asked in 
the November 2005 remand.  The Board finds no basis to order 
a re-examination based on the veteran's arguments.

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran asserts that he developed hypertension while in 
service.  He also asserts that the service-connected diabetes 
mellitus aggravates his hypertension.  At the June 2005 
hearing before the undersigned, the veteran testified that he 
had been diagnosed with hypertension "immediately" after 
service and that he had been on hypertension medication for 
years.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for hypertension may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of direct service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension both on a direct 
basis and as secondary to the service-connected hypertension.  
As to the direct basis, the service medical records do not 
show that the veteran was diagnosed with hypertension, nor do 
they show blood pressure readings indicative of hypertension.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2007) 
(defining hypertension as existing when the diastolic blood 
pressure is predominantly 90mm or greater and must be 
confirmed by readings taken two or more times on at least 
three, different days).  For example, a February 1968 report 
of medical examination shows a blood pressure reading of 
134/70 (systolic/diastolic).  An August 1969 report of 
medical examination shows a blood pressure reading of 130/80.  
In a report of medical history completed by the veteran at 
the time of the August 1969 examination, he specifically 
denied a past history of or currently having high blood 
pressure.  This particular document specifically refutes his 
post service assertions that he was diagnosed with 
hypertension while in service.  

Following service, the veteran first showed elevated blood 
pressure readings in 1973, which is years after the veteran's 
discharge from service.  There are no objective records to 
show that hypertension manifested to a compensable degree 
within one year following discharge from service.  An October 
1981 private "Physician's Certificate" shows that the 
physician diagnosed the veteran with hernia, a mole, and a 
lipoma.  There was no diagnosis of hypertension.  The first 
possible showing that the veteran had hypertension is 1983 
private medical records, which showed the veteran was on a 
medication for high blood pressure.  The physician kept 
reporting the veteran's blood pressure readings, but there 
was no diagnosis entered in those records.  Nevertheless, the 
Board will concede he had hypertension based upon the 
medication he was taking at that time (Inderal).  This more 
than 10 years after the veteran's discharge from service and 
is evidence against the veteran's claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

There is one medical opinion, where a VA physician attributes 
hypertension to service.  In a January 1995 VA examination 
report, the examiner stated, "This patient obviously was 
begun on treatment for hypertension on active duty in 
Tripp[l]er Army Hospital in 1969.  It would seem logical that 
he be service connected for hypertension as well . . . ."  
The Board has accorded this medical opinion no probative 
value.  As stated above, the service medical records do not 
confirm any treatment for hypertension while in service, and 
the veteran himself specifically denied a medical history of 
high blood pressure at the time of his discharge from 
service.  The Board accords more probative value to the 
veteran's statements made contemporaneously with service that 
are also in complete  agreement with the service medical 
records than the statements he makes now in connection with a 
claim for compensation benefits for hypertension.  

Because there is no documentation in the service medical 
records, including the records from Trippler, that the 
veteran had hypertension, it is clear that the January 1995 
examiner was basing his opinion that hypertension had had its 
onset in service on history reported by the veteran, which 
history the Board has determined is not accurate.  Therefore, 
that VA medical opinion is accorded no probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises). 

As to the claim for service connection for hypertension on a 
secondary basis to service-connected diabetes mellitus, there 
are opposing opinions as to whether the veteran's diabetes 
mellitus aggravates the veteran's hypertension.  In a 
December 2003 VA examination report, the examiner stated the 
following, in part:

The veteran's heart disease is more 
likely related to his hypertension, 
however, the veteran's Diabetes 
contributes to this condition due to the 
co-morbidity of Diabetes and 
Hypertension.

In the October 2006 VA examination report, the examiner noted 
that the veteran did not have evidence of cardiovascular 
problems related to diabetes.  She then concluded that the 
veteran's hypertension was not aggravated by his diabetes 
mellitus.  

The Board has accorded more probative value to the October 
2006 opinion in this determination.  The assumption made by 
the December 2003 examiner was that because the veteran had 
both hypertension and diabetes, that such must be related to 
each other "due to the co-morbidity" in stating that 
diabetes was aggravating the hypertension.  However, in the 
October 2006 examination, the examiner, in reviewing the 
evidence of record, specifically noted the findings made from 
the December 2003 chest x-ray, electrocardiogram, and 
echocardiogram and determined that the heart disease shown 
was not related to the veteran's diabetes mellitus.  In the 
October 2006 examination, the examiner specifically pointed 
out what other disabilities the veteran's diabetes had caused 
(peripheral neuropathy of both upper and lower extremities 
and erectile dysfunction) and what disabilities the diabetes 
did not cause (cardiovascular, ocular, renal, skin, cerebral, 
and peripheral vascular problems).  This shows that she 
explicitly considered whether there was a relationship 
between the veteran's hypertension/heart disease and the 
diabetes mellitus.  Again, based upon the Board's reading of 
the December 2003 VA examination report, the examiner appears 
to just assume that both are related to each other without 
providing a rationale for such opinion.  For these reasons, 
the Board accords the December 2003 medical opinion less 
probative value.  Finally, at the June 2005 hearing, the 
veteran stated he was being treated by the same physician who 
conducted the October 2006 examination.  This only further 
supports the Board's finding that her opinion is accorded 
more weight, as she has personal knowledge of the veteran's 
medical history and current treatment.  

While the veteran has asserted that hypertension was incurred 
in service or is aggravated by the service-connected diabetes 
mellitus, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the Board finds 
the preponderance of the evidence is against a finding that 
hypertension was incurred in service, manifested to a 
compensable degree within one year following discharge from 
service, or is aggravated by the service-connected diabetes 
mellitus.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

III.  Increased Ratings

The veteran alleges that the 20 percent evaluation for 
diabetes mellitus does not contemplate the severity of his 
service-connected disability and that he warrants a higher 
evaluations for both the service-connected diabetes mellitus 
and hernia.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  See 38 U.S.C.A. § 1155 (West 2002). 

As to the claim for increase involving diabetes mellitus, the 
veteran is contesting the disability evaluation that was 
assigned at the time service connection for this disability 
was awarded.  In the case of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).  This also applies to claims 
for increase, where service connection was previously 
established and the veteran now seeks an increased rating 
(i.e., the claim involving postoperative residuals of an 
umbilical hernia).  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
for both disabilities.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes mellitus

At the June 2005 hearing, the veteran testified he was taking 
Glucophage and insulin three times a day.  He noted he was on 
a restricted diet, which was a low-carbohydrate diet, which 
his doctor had put him on.  The veteran stated that his 
activities were limited, especially his walking.  The 
undersigned specifically asked the veteran if his physician 
had told him that his activities had to be restricted due to 
his diabetes, and the veteran could not say.  Instead, he 
described his own physical limitations.  

Under Diagnostic Code 7913, which addresses diabetes 
mellitus, a rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  Id.  A rating of 
40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  
Id.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  Id.  A rating of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for diabetes 
mellitus.  There is no question that the veteran meets the 
criteria of the 20 percent evaluation, as he require insulin 
and an oral hypoglycemic agent and a restricted diet.  See 
id.  Based on the Board's review of the record, however, the 
veteran has not been ordered by a physician to restrict his 
activities, which involves the avoidance of strenuous 
occupational and recreational activities.  An August 2001 
private medical record shows that the examiner noted the 
veteran had gained weight but had not changed his exercise 
routine.  This would seem indicate that the examiner had not 
restricted the veteran's activities.  

In the October 2006 VA examination report, the examiner 
stated that the veteran would modify his activities because 
of low blood sugar and would avoid over exerting himself if 
he did not have readily available calories.  This description 
does not establish the avoidance of strenuous occupational 
and recreational activities.  Additionally, it does not show 
that the veteran had been instructed by a medical 
professional that he must restrict his activities due to 
diabetes.  The veteran himself has not alleged that a medical 
professional has restricted his activities.  As the 
preponderance of the evidence is against a finding that the 
veteran is required to regulate his activities, the Board 
finds he does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  
Additionally, there is no competent evidence that the 
veteran's service-connected diabetes mellitus meets the 
criteria for the 60 or 100 percent evaluations, as there is 
no evidence whatsoever of any hospitalization due to this 
disability.   

The Board finds no evidence that the veteran's diabetes 
mellitus presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.

The 20 percent schedular evaluation in this case is adequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to diabetes mellitus which would 
render impractical the application of the regular schedular 
standards.  The veteran has not alleged any hospitalization 
or marked interference with employment.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
initial evaluation greater than 20 percent for diabetes 
mellitus.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

B.  Postoperative residuals of an umbilical hernia

At the June 2005 hearing, the veteran testified that he had 
had his hernia repaired three times-once in service and two 
times after service, with the last one occurring at least 10 
years ago.  He stated the last time he had an operation, a 
double mesh had been put in, which had held up in that he had 
not had a reoccurrence since then.  

Under Diagnostic Code 7339, which addresses postoperative 
ventral hernia, a 40 percent rating is warranted when there 
is a large hernia which is not well supported by a belt under 
ordinary conditions.  38 U.S.C.A. § 4.114, Diagnostic Code 
7339.  A 100 percent rating is warranted when there is a 
persistent massive hernia, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for postoperative 
residuals of an umbilical hernia.  There is no evidence of 
persistent massive hernia that is inoperable to warrant the 
next higher evaluation.  For example, at the May 2002 VA 
examination, the examiner stated there was an eventual hernia 
that protruded through the diastasis recti and that the 
abdominal muscles and facia surrounding the hernia had 
reduced muscle tone.  In the October 2006 VA examination 
report, the examiner described the veteran's hernia as large, 
but stated that he did not have severe diastasis of the recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  There is no competent evidence to refute 
these findings or establish that the veteran has the symptoms 
contemplated under the 100 percent evaluation.  The veteran 
himself has not attempted to allege that he meets the 
criteria for the 100 percent evaluation.  It must be noted 
that in a July 2004 VA Form 646, the veteran stated he felt 
this service-connected disability met the criteria for the 
40 percent evaluation, which evaluation he was subsequently 
awarded in an August 2007 rating decision.  

The Board finds no evidence that the veteran's postoperative 
residuals of an umbilical hernia present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The 40 percent schedular evaluation in this case is adequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to postoperative residuals of an 
umbilical hernia which would render impractical the 
application of the regular schedular standards.  The veteran 
has not alleged any hospitalization or marked interference 
with employment.  Thus, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 40 percent for postoperative 
residuals of an umbilical hernia.  The benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  
In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Hart, supra.


ORDER

Service connection for hypertension on a direct basis and as 
secondary to diabetes mellitus is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An evaluation in excess of 40 percent for postoperative 
residuals of an umbilical hernia is denied.


REMAND

Unfortunately a remand is warranted regarding the veteran's 
claim for increase for excision of a lipoma of the right 
lumbar region.  In an August 2007 rating decision, the RO 
granted a 10 percent evaluation for the service-connected 
disability.  In awarding the 10 percent evaluation, the RO 
concluded, "This rating decision represents a total grant of 
the benefits sought on your appeal for this issue.  
Therefore, this issue is considered resolved in full and no 
further action will be taken on this issue on appeal."  This 
is an incorrect conclusion.

The service-connected disability is evaluated under 
Diagnostic Codes 7815-7804.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7815-7804.  Under Diagnostic Code 7804, the 
maximum evaluation is 10 percent; however, under Diagnostic 
Code 7815, the maximum evaluation is 60 percent.  See id.  
The veteran made no indication that he was satisfied with the 
award of the 10 percent evaluation.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (claimant will be presumed to be seeking 
maximum benefit allowed by law and regulation, and claim 
remains in controversy where less than maximum available 
benefit is awarded).  Thus, the award of a 10 percent 
evaluation cannot be considered a total grant of benefits.

Under Diagnostic Code 7815, the evaluations are based upon 
the percentage of the body affected by the bullous disorder.  
See 38 C.F.R. § 4.119, Diagnostic Code 7815.  In the October 
2006 examination report, the examiner did not provide an 
opinion addressing the criteria (percentage of body affected 
by the bullous disorder or systemic therapy) that would 
assist in determining whether the veteran could receive a 
higher evaluation under this Diagnostic Code.  Accordingly, 
another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter that complies with the holding in 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) in 
connection with his claim for an 
increased evaluation for excision of a 
lipoma of the right lumbar region.

2.  The RO/AMC should schedule the 
veteran to undergo an examination to 
determine the current level of severity 
of the service-connected excision of a 
lipoma of the right lumbar region.  The 
examiner is asked to address the 
percentage of the body affected by the 
service-connected disability and whether 
it requires the use of topical therapy or 
systemic therapy.  

3.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


